UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission file number:001-36185 DYNAGAS LNG PARTNERS LP (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 97 Poseidonos Avenue & 2 Foivis Street, Glyfada, 16674, Greece (Address of principal executive offices) Michael Gregos 97 Poseidonos Avenue & 2 Foivis Street, Glyfada, 16674, Greece Tel: , Facsimile: (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person Securities registered or to be registered pursuant to Section 12(b) of the Act: Common units representing limited partnership interests NASDAQ Global Select Market Title of class Name of exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 14,985,000 Common Units 14,985,000 Subordinated Units 30,000 General Partner Units Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [_] Yes [X] No If this report is an annual report or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [_] Yes [X] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months [_] Yes [_] No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[_] Accelerated filer[_] Non-accelerated filer[X] (Do not check if a smaller reporting company) Smaller reporting company[_] Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing: [X]U.S. GAAP [_]International Financial Reporting Standards as issued by the International Accounting Standards Board [_]Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow. [_]Item 17 [_]Item 18 If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_]Yes [X]No PRESENTATION OF INFORMATION IN THIS ANNUAL REPORT This Annual Report on Form 20-F for the year ended December 31, 2013, or the Annual Report, should be read in conjunction with the consolidated financial statements and accompanying notes included in this Annual Report.Unless the context otherwise requires, references in this Annual Report to "Dynagas LNG Partners," the "Partnership," "we," "our" and "us" or similar terms refer to Dynagas LNG Partners LP and its wholly-owned subsidiaries, including Dynagas Operating LP.Dynagas Operating LP owns, directly or indirectly, a 100% interest in the entities that own the LNG carriers, Clean Energy, the Ob River and the Clean Force , collectively, our "Initial Fleet." References in this Annual Report to "our General Partner" refer to Dynagas GP LLC, the general partner of Dynagas LNG Partners LP.References in this Annual Report to our "Sponsor" are to Dynagas Holding Ltd. and its subsidiaries other than us or our subsidiaries and references to our "Manager" refer to Dynagas Ltd., which is wholly owned by the chairman of our board of directors, Mr. George Prokopiou. References in this Annual Report to the "Prokopiou Family" are to our Chairman, Mr. George Prokopiou, and members of his family. All references in this Annual Report to us for periods prior to our initial public offering, or IPO, on November 18, 2013 refer to our predecessor companies and their subsidiaries, which are former subsidiaries of our Sponsor that have interests in the vessels in our Initial Fleet, or the "Sponsor Controlled Companies." All references in this Annual Report to "BG Group" and"Gazprom" refer to BG Group Plc and Gazprom Global LNG Limited, respectively, and certain of each of their subsidiaries that are our customers. Unless otherwise indicated, all references to "U.S. dollars," "dollars" and "$" in this Annual Report are to the lawful currency of the United States. We use the term "LNG" to refer to liquefied natural gas and we use the term "cbm" to refer to cubic meters in describing the carrying capacity of our vessels. FORWARD LOOKING STATEMENTS This Annual Report contains certain forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act) concerning future events and our operations, performance and financial condition, including, in particular, the likelihood of our success in developing and expanding our business.Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates," "projects," "forecasts," "will," "may," "potential," "should," and similar expressions are forward-looking statements.These forward-looking statements reflect management's current views only as of the date of this Annual Report and are not intended to give any assurance as to future results.As a result, unitholders are cautioned not to rely on any forward-looking statements. Forward-looking statements appear in a number of places in this Annual Report and include statements with respect to, among other things: · LNG market trends, including charter rates, factors affecting supply and demand, and opportunities for the profitable operations of LNG carriers; · our anticipated growth strategies; · the effect of the worldwide economic slowdown; · turmoil in the global financial markets; · fluctuations in currencies and interest rates; · general market conditions, including fluctuations in charter hire rates and vessel values; · changes in our operating expenses, including drydocking and insurance costs and bunker prices; · forecasts of our ability to make cash distributions on the units or any increases in our cash distributions; · our future financial condition or results of operations and our future revenues and expenses; · the repayment of debt and settling of interest rate swaps; · our ability to make additional borrowings and to access debt and equity markets; · planned capital expenditures and availability of capital resources to fund capital expenditures; · our ability to maintain long-term relationships with major LNG traders; · our ability to leverage our Sponsor's relationships and reputation in the shipping industry; · our ability to realize the expected benefits from acquisitions; · our ability to purchase vessels from our Sponsor in the future, including the Optional Vessels (defined later); i · our continued ability to enter into long-term time charters; · our ability to maximize the use of our vessels, including the re-deployment or disposition of vessels no longer under long-term time charter; · future purchase prices of newbuildings and secondhand vessels and timely deliveries of such vessels; · our ability to compete successfully for future chartering and newbuilding opportunities; · acceptance of a vessel by its charterer; · termination dates and extensions of charters; · the expected cost of, and our ability to comply with, governmental regulations, maritime self-regulatory organization standards, as well as standard regulations imposed by our charterers applicable to our business; · availability of skilled labor, vessel crews and management; · our anticipated incremental general and administrative expenses as a publicly traded limited partnership and our fees and expenses payable under the fleet management agreements and the administrative services agreement with our Manager; · the anticipated taxation of our partnership and distributions to our unitholders; · estimated future maintenance and replacement capital expenditures; · our ability to retain key employees; · customers' increasing emphasis on environmental and safety concerns; · potential liability from any pending or future litigation; · potential disruption of shipping routes due to accidents, political events, piracy or acts by terrorists; · future sales of our common units in the public market; · our business strategy and other plans and objectives for future operations; and · other factors detailed in this Annual Report and from time to time in our periodic reports. Forward-looking statements in this Annual Report are estimates reflecting the judgment of senior management and involve known and unknown risks and uncertainties.These forward-looking statements are based upon a number of assumptions and estimates that are inherently subject to significant uncertainties and contingencies, many of which are beyond our control.Actual results may differ materially from those expressed or implied by such forward-looking statements.Accordingly, these forward-looking statements should be considered in light of various important factors, including those set forth in this Annual Report under the heading "Item 3. Key Information—D. Risk Factors." We do not intend to revise any forward-looking statements in order to reflect any change in our expectations or events or circumstances that may subsequently arise.We make no prediction or statement about the performance of our common units.The various disclosures included in this Annual Report and in our other filings made with the Securities and Exchange Commission, or the SEC, that attempt to advise interested parties of the risks and factors that may affect our business, prospects and results of operations should be carefully reviewed and considered. ii TABLE OF CONTENTS Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3 KEY INFORMATION 1 ITEM 4. INFORMATION ON THE PARTNERSHIP 26 ITEM 4A UNRESOLVED STAFF COMMENTS 47 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 48 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 66 ITEM 7. MAJOR UNITHOLDERS AND RELATED PARTY TRANSACTIONS 69 ITEM 8 FINANCIAL INFORMATION 77 ITEM 9. THE OFFER AND LISTING 79 ITEM 10. ADDITIONAL INFORMATION 80 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 87 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 88 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 88 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 89 ITEM 15 CONTROLS AND PROCEDURES 89 ITEM 16. RESERVED 90 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 90 ITEM 16B. CODE OF ETHICS 90 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 90 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 90 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 90 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 90 ITEM 16G. CORPORATE GOVERNANCE 91 ITEM 16H. MINE SAFETY DISCLOSURE 91 PART III ITEM 17. FINANCIAL STATEMENTS 91 ITEM 18. FINANCIAL STATEMENTS 91 ITEM 19. EXHIBITS 92 iii PART I. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA The following table presents our selected consolidated financial and operating data. Our historical consolidated financial statements have been prepared according to a transaction that constitutes a reorganization of companies under common control and has been accounted for in a manner similar to a pooling of interests, as the Sponsor Controlled Companies were indirectly wholly-owned by the Prokopiou family prior to the transfer of ownership of these companies to us. Accordingly, our financial statements have been presented, giving retroactive effect to the transaction described above, using consolidated financial historical carrying costs of the assets and liabilities of Dynagas LNG Partners and the Sponsor Controlled Companies as if Dynagas LNG Partners and the Sponsor Controlled Companies were consolidated for all periods presented. The selected historical consolidated financial data in the table as of December 31, 2013, 2012 and 2011 and for the years then ended are derived from our audited consolidated financial statements which have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP). The following financial data should be read in conjunction with "Item 5. Operating and Financial Review and Prospects" and our historical consolidated financial statements and the notes thereto included elsewhere in this Annual Report. Our financial position, results of operations and cash flows could differ from those that would have resulted if we operated autonomously or as an entity independent of our Sponsor in the periods prior to our IPO for which historical financial data are presented below, and such data may not be indicative of our future operating results or financial performance. 1 Year Ended December 31, Income Statement Data (In thousands of Dollars, except for unit and per unit data ) Voyage revenues $ $ $ Voyage expenses (1) (1,686 ) (3,468 ) (1,353 ) Vessel operating expenses (11,909 ) (15,722 ) (11,350 ) General and administrative expenses (387 ) (278 ) (54 ) Management fees (2,737 ) (2,638 ) (2,529 ) Depreciation (13,579 ) (13,616 ) (13,579 ) Dry-docking and special survey costs - (2,109 ) - Operating income $ $ $ Interest income - 1 4 Interest and finance costs (9,732 ) (9,576 ) (3,977 ) Loss on derivative financial instruments - (196 ) (824 ) Other, net (29 ) (60 ) (65 ) Net Income $ $ $ Earnings perUnit (basic and diluted): Common Units (basic and diluted) $ $ $ Subordinated Units (basic and diluted) $ $ $ General Partner Units (basic and diluted): $ $ $ Weighted average number ofunits outstanding (basic and diluted): Common units Subordinated units General Partner units Cash dividends per unit (2) $ $
